DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/01/2020 to the Office Action mailed on 09/01/2020 is acknowledged.
 
Claim Status
Claims 1-6 are pending. 
Claims 1, 2, and 4 are currently.
Claim 6 is newly added. 
Claims 1-6 have been examined.
Claims 1-6 are rejected.
Priority
	Priority to 371 PCT/IB2017/052129 filed on 04/13/2017, which claims priority to European patent application 16165247.4 filed on 04/14/2016 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
The rejection of claims 1-5 under under 35 U.S.C. 102(a)(1) as being anticipated by Sarkar et al. (US Patent Application Publication 2010/0016334 A1, Published 01/21/2010) is withdrawn in view of the amendment to the claims.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Response to Applicant’s Arguments
The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Oobayashi et al. (European Patent Application Publication EP 2251011 A1, Published 11/17/2010) is withdrawn in view of the amendments to the claims.
The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US Patent Application Publication 2010/0016334 A1, Published 01/21/2010) is withdrawn in view of the amendments to the claims.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oobayashi et al. (European Patent Application Publication EP 2251011 A1, Published 11/17/2010)in view of De Vries et al. (International Application Published Under the PCT WO 2013/169101 A1, Published 11/14/2013).
The claims are directed to granules comprising cariprazine hydrochloride and diluent, wherein the diluent consists only of lactose and 90% or greater of granule have a particle diameter of 500µm or less, more preferably 85% of the granules have a particle diameter of 75-500µm. The claims are further directed to the composition comprising a binder selected from hydroxypropyl cellulose, hydroxypropyl 
Oobayashi et al. teach granules comprising cariprazine hydrochloride and diluent, wherein the diluent comprise 70-100% lactose, 0-25% crystalline cellulose, and 0-5% starch. The claims are further directed to the composition comprising a binder selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, ethyl cellulose, methyl cellulose, povidone, and polyvinyl alcohol and a lubricant (prior art claims 1, 2, 5, 7, and 9). The lubricant can be selected from magnesium stearate and/or sodium stearyl fumurate (page 2, lines 24-39). Cariprazine is used to treat schizophrenia (page 2, lines 10-23). With regard to the limitation that the granule “is obtained by mixing together cariprazine hydrochloride, a diluent and a binder, granulating the mixture, then mixing the granulated product in a fluidizer”, this is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The granule of Oobayashi et al. is structurally indistinguishable from the instant granule.
Oobayashi et al. does not anticipate a composition that comprises a lubricant such as sodium stearyl fumurate and/or sugar fatty acid ester and only lactose as the diluent. Oobayashi et al. further lacks a teaching wherein 90% of the granules have particle diameter of 500µm or less. 
De Vries et al. teach granulate comprising granules made up of 40-99% of lactose particles and 1-60% of a binding component that holds together the lactose particles within the granules (abstract). A preferred granulate comprises 3.0% THC, 6.0% SML, 0.3% ascorbic acid, and 90.7% lactose having a weight average diameter of 300µm (page 11, lines 1-15). In a most preferred embodiment, the sucrose fatty acid mono-ester is sucrose mono-laurate (SML) (page 7, lines 20-21). In a preferred embodiment, 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the granulate of Oobayashi et al. to the instantly claimed particle diameter size and have a reasonable expectation of success. One would have been motivated to do since De Vries et al. teach a similar granulate formulations for the same purpose have a particle diameter between 50-500µm. 
It would been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use a lubricant such as sodium stearyl fumurate and/or sugar fatty acid ester in the instant amounts and have a reasonable expectation of success. One would have been motivated to do so since Oobayashi et al. and De Vries et al. teach they can be added to granulates. The amount of lubricant can be adjusted through routine optimization of the composition.
Therefore, the instant claims are rendered obvious by the teachings of the prior art.
New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1 and 6 recites “the formulation consists of particles”. It is unclear which particle the claims are related to. Is the particle the granule or is the particle one of the ingredients of the granule?
Claims 2-6 are rejected for being dependent upon indefinite claim 1. 

This is a new ground of rejection necessitated by the amendment to the claims.
Claim 6 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617